Citation Nr: 9911146	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-29 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether nonservice-connected pension benefits were properly 
terminated due to the receipt of excess countable income.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from May 1949 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.

The Board notes that the termination of the veteran's pension 
created an overpayment.  The veteran perfected an appeal of 
the issue of termination of the pension as well as the issue 
of overpayment.  A partial waiver of overpayment was granted 
in June 1998.  The veteran was advised that his request for a 
full waiver had been approved by the Committee on Waivers and 
Compromises in a letter dated in October 1998.  Therefore, 
this issue is not presently before the Board.

The Board also notes that at the October 1997 hearing, the 
veteran requested an earlier effective date as to the 
original grant of pension benefits to 1981.  That matter has 
not been developed for appellate review and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1. The veteran has been residing with his spouse since at 
least 1995.

2. The veteran was residing with his spouse since at least 
January 1995.

3. The combined income of the veteran and his wife exceeds 
the maximum annual rate for the payment of pension.




CONCLUSION OF LAW

Payment of disability pension benefits to the veteran, was 
properly terminated due to excessive income.  38 U.S.C.A. §§ 
1521, 5312 (West 1991, Supp. 1997); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.273 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

The VA shall pay to each veteran of a period of war who meets 
the service requirements and who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his own willful misconduct, disability pension at the rate 
prescribed by 38 U.S.C.A. § 1521, as increased from time to 
time by 38 U.S.C.A. § 5312.  If the veteran is married and 
living with or reasonably contributing to the support of a 
spouse, the rate payable shall be reduced by the amount of 
the veteran's annual income and the annual income of the 
spouse.  38 U.S.C.A. § 1521(c); 38 C.F.R. § 3.23.

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  Recurring income 
means income which is received or anticipated in equal 
amounts and at regular intervals and which will continue 
throughout an entire 12-month annualization period.  The 
amount of recurring income for pension purposes will be the 
amount received or anticipated during a 12-month 
annualization period.  Nonrecurring income means income 
received or anticipated on a one-time basis during a 12-month 
annualization period.  Pension computations of income will 
include nonrecurring income for a full 12-month annualization 
period following receipt of the income.  38 C.F.R. § 3.271 
(a).



Factual background

The veteran was granted a non-service connected pension, 
effective February 7, 1984, in a November 1985 rating 
decision by the Los Angeles, California RO.  The veteran's 
address at that time was located on St. Andrews Place in Los 
Angeles, California.

In correspondence dated in October 1988, the veteran reported 
that he had been separated from his spouse since August 29, 
1988.  The veteran reported his address as a Post Office box 
located in Los Angeles, California.

In August 1994, the veteran submitted an improved pension 
eligibility verification report (EVR) wherein he reported 
that he was married, but not living with his spouse and not 
contributing to his spouse's support.

The veteran began receiving social security benefits (SSA) 
effective January 1, 1995.  The address on the Notice of 
Award dated in December 1994 was the same as that of the 
veteran's spouse on St. Andrew's Place.  The veteran 
submitted the award letter to the RO which was accompanied by 
a Statement in Support of Claim dated in February 1995.  The 
address on the Statement was the St. Andrew's Place address.

In May, 1996, the veteran reported that he was married and 
living with his spouse.  He reported their monthly income as 
$508.00 for himself and $570.00 for his spouse.  

In January 1997, the veteran reported that he was married and 
living with his spouse.  He reported their monthly income as 
$522.00 for himself and $570.00 for his spouse.

The veteran submitted a declaration of status of dependents 
dated in March 1997 wherein he indicated that he was living 
independent of, but with his spouse.

A report of field examination dated in May 1997 reflects that 
the veteran was residing at an address on St. Andrew's Place.  
He reported that he was living there with his spouse due to 
"economic" reasons.  He indicated that he had been living 
at the residence of his spouse since 1976, on and off.  He 
stated that the only income he received was his monthly 
Social Security check in the amount of $528.00.

The veteran was advised by the RO in a letter dated in June 
1997 that his pension was terminated because his yearly 
family income was over the pension income limit for a veteran 
with one dependent.

The veteran testified at an October 1997 hearing at the RO in 
Los Angeles, California that he separated from his spouse on 
August 29, 1988 and began living with her again late in 1996.  
He testified that his monthly income was $528.00 and that his 
spouse's monthly income was $587.00.

Analysis

The maximum amount of pension payable to a veteran is 
determined by a number of factors including the number of 
dependents he has.  Once the maximum rate of pension is 
established, countable income from other sources, including 
Social Security benefits, is subtracted from the maximum 
rate.  Where countable income from other sources exceeds the 
maximum rate, the veteran is not entitled to pension 
benefits.  

The evidence supports a finding that the veteran had been 
living with his spouse since at least 1995.  The December 
1994 SSA award letter was sent to the St. Andrews Place 
address, which was the address at which the veteran resided 
prior to his separation from his spouse.  The Statement in 
Support of Claim submitted by the veteran in February 1995 
also reflected that the veteran's address was located on 
St. Andrew's Place.  When the Field Examiner arrived at the 
St. Andrews Place address in May 1997, the veteran was 
present and indicated that he had been residing at that 
address "on and off" since 1976 and that his spouse also 
resided at that address.  While the veteran testified at the 
October 1997 hearing that he resumed living with his spouse 
in late 1996, the Board finds that the overwhelming weight of 
the evidence indicates that the veteran was living with his 
spouse at the St. Andrew's Place address at least since 1995.

The EVR submitted by the veteran in May 1996 reflects that 
the monthly income for the veteran was $508.00 and for his 
spouse was $570.00.  The Board concludes that the yearly 
income for both the veteran and his spouse for the period in 
1996, was $12,936.00 which exceeded the maximum annual rate 
for the payment of pension of $10,801.00 for a veteran with 
one dependent.  The governing regulations require that 
nonrecurring income be counted for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271 (a).  

There is no evidence of any income which would be excluded 
from countable income for purposes of determining entitlement 
to improved pension benefits pursuant to 38 C.F.R. § 3.272.  
Therefore, the Board finds that the veteran's income exceeded 
the maximum rate for pension purposes pursuant to VA law.

The Board notes that the pension was terminated in January 
1995.  There is no income information of record for the 
veteran's spouse prior to May 1996.  However, as the issue 
regarding any overpayment has been resolved and the full 
amount of the overpayment waived, the effective date of the 
termination is not at issue.  The Board finds that 
termination of the veteran's pension was proper.


ORDER

The veteran's pension was properly terminated.



		
	THOMAS  DANNAHER
	Member, Board of Veterans' Appeals



 

